ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Group X Security, Inc.                       )       ASBCA No. 62030
                                             )
Under Contract No. N00406-18-P-1499          )

APPEARANCES FOR THE APPELLANT:                      Paul F. Khoury, Esq.
                                                    J. Ryan Frazee, Esq.
                                                      Wiley Rein LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Anthony Hicks, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       By letter dated March 6, 2020, appellant indicated that it wished to withdraw
ASBCA No. 62030 and requested that the Board dismiss the appeal with prejudice.
Respondent does not object to appellant's request. Accordingly, the appeal is dismissed
with prejudice from the Board's docket.

       Dated: March 12, 2020



                                              ~------
                                                 ELIZABETH WITWER
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62030, Appeal of Group X Security,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals